    Case 0:18-cv-61513-JEM Document 24-1 Entered on FLSD Docket 08/28/2019 Page 1 of 4
Department of Defense Manpower Data Center                                                                                                                           Results as of: Aug-29-2018 03:12:11 PM

                                                                                                                                                                                                 SCRA 4.6




                           Status Report
                           Pwsuant to ServicememJbe:rs CivH Relief Act

SSN:                         Redacted
Birth Date:                  Redacted
Last Name:                    MILES
First Name:                   DYAN
Middle Name:                  R
Status As Of:                Aug-29-2018
Certificate ID:               93BZJMDGFRY92KT

                                                                                On Active Duty On Active Duty Status Date

          Active Duty Start Date
                                               I                 Active Duty End Date
                                                                                                      I                       Status                         I             Service Component

                    NA
                                               I                          NA
                                                                                                      I                         No
                                                                                                                                                             I                    NA

                                                       This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                        Left Active Duty Within 367 Days of Active Duty Status Date
          Active Duty Start Date
                                               I                 Active Duty End Date
                                                                                                      I                       Status                         I             Service Component

                    NA
                                               I                          NA
                                                                                                      I                         No
                                                                                                                                                             I                    NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                   The Member or His/Her Unit Was Notified of a Future Call�Up to Active Duty on Active Duty Status Date

        Order Notification Start Date
                                               I              Order Notification End Date
                                                                                                      I                       Status
                                                                                                                                                             I             Service Component

                    NA
                                               I                          NA
                                                                                                      I                         No
                                                                                                                                                             I                     NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty




Upon searching the data banks of tlie Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and




�a�
Coast Guard}. This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 9395




5




Payment Received: $91.50
Credit Card: MC XXXX-XXXX-XXXX-5816
   Case 0:18-cv-61513-JEM Document 24-1 Entered on FLSD Docket 08/28/2019 Page 2 of 4
Accurate Serve of Plantation
151 North Nob Hill Road #254
Plantation, FL 33324                                                                                                ALL INVOICES
Phone: 954-770-9997 Fax: --
XX-XXXXXXX

 Client Info:                                                                   Statement Info:

 Jonathan P. Cohen P.A.                                                                 Print Date: 8/9/2018
 Tammy Kalasz
 500 East Broward Blvd 1710                                                              Client ID: 1581
 Fort Lauderdale, Florida 33394


 Case # 0:18-cv-61513        Court Name: UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA     Division:

Plaintiff:
WESTCHESTER FIRE INSURANCE COMPANY, a Pennsylvania corporation,
 -versus-
Defendant:
PIONEER CONSTRUCTION MANAGEMENT SERVICES, INC., a Florida corporation, and DYAN RUEL MILES, an individual,



 - Serve To: Dylan Ruel Miles                                                                                       Job # 2018003653

Service Details:                                                                Date:         Time:            Location of Service

Actual Person Served: YASMIN MILES                                                                     3711 SW 47th Ave #203
                                                                             8/1/2018      10:50 AM    Hollywood, FL 33314
Relation: WIFE
Manner of Service: SUBSTITUTE SERVICE:

     Qty:          Description                                                                           Unit Price:     Line Amount:
      1            Routine Service (Broward)                                                                   $35.00            $35.00
      1            Additional Address (BROWARD) - 5713 Hollywood Blvd. Davie, Florida 33314                    $35.00            $35.00
                                                                                                             Sub Total           $70.00
                                                                                                Amount Paid to Date                  $0.00
                                                                                                               TOTAL             $70.00


 - Serve To: PIONEER CONSTRUCTION MANAGEMENT SERVICES, INC...                                                       Job # 2018003718

Service Details:                                                                Date:         Time:            Location of Service

Actual Person Served: YASMIN MILES                                                                     3711 SW 47th Ave #203
                                                                             8/1/2018      10:50 AM    Hollywood, FL 33314
Relation: AUTHORIZED TO ACCEPT
Manner of Service: CORPORATE

     Qty:          Description                                                                           Unit Price:     Line Amount:
      1            Routine Service (Broward)                                                                   $35.00            $35.00
                                                                                                             Sub Total           $35.00
                                                                                                Amount Paid to Date                  $0.00
                                                                                                               TOTAL             $35.00




                                                                                                                                     1 of 2
    Case 0:18-cv-61513-JEM Document 24-1 Entered on FLSD Docket 08/28/2019 Page 3 of 4
                                                                                                      Grand total:         $105.00


Thank you for choosing AccurateServe of Planta on - Miami - Palm Beach where perfec on is
the process.
Payment is due upon receipt of invoice and/or within 30 days. Payment may be sent in the form of check and/or money order to the
above noted address. Credit card payments are accepted online at www.ACCURATESERVEPLANTATION.com/payment.
For ques ons and concerns, you may reach our o ce at 954-770-9997, Monday thru Friday 9am – 5pm.
**A subsequent $5 fee will be added once the invoice is 60 days overdue. A fee will be added each addi onal 30 days the invoice ages
past due un l the invoice is paid in full.

Thank you for your cooperation and supporting local small businesses.




                                                                                                                                 2 of 2
Case 0:18-cv-61513-JEM Document 24-1 Entered on FLSD Docket 08/28/2019 Page 4 of 4
                                                   Friday, August 23, 2019 at 12:28:06 PM Eastern Daylight Time

Subject: ACCURATE SERVE PLANTATION RECEIPT THANK YOU! Customer Receipt
Date: Friday, August 10, 2018 at 3:40:00 PM Eastern Daylight Time
From: JOSH@ACCURATESERVEPLANTATION.COM
To:      Paralegal@jcohenpa.com

Your credit card payment has been received by ACCURATE SERVE OF PLANTATION. Below is
your receipt of payment.

TransacXon Details
-----------------------
Date:        08/10/18 12:39:59
Merchant: ACCURATE SERVE OF PLANTATION
Type:        Credit Card Sale
Invoice #: 201800365
Amount: 105.00
DescripXon: Payment for Service of Pioneer Complaint
Card Holder: Jonathan Cohen
Card Number: xxxxxxxxxxxxxx5816




v8.2-ue-g-c




                                                                                                         Page 1 of 1
